Case 3:21-cv-00247-JAG-EWH Document 4 Filed 07/20/21 Page 1 of 1 PagelD# 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
RASHAD CLARK,
Petitioner,
V. Civil Action No. 3:21CV247
WARDEN J. ANDREWS,
Respondent.
MEMORANDUM OPINION
Petitioner, a federal inmate proceeding pro se, submitted a 28 U.S.C. § 2254 petition. By
Memorandum Order entered on June 21, 2021, the Court informed Petitioner that in the United
States District Court for the Eastern District of Virginia, all pro se petitions for writs of habeas
corpus must be filed on a set of standardized forms. See E.D. Va. Loc. Civ. R. 83.4(A). The Court
mailed Petitioner the standardized form for filing a § 2241 petition and directed him to complete
and return the form to the Court within fifteen (15) days of the date of entry hereof. The Court
warned Petitioner that the failure to complete and return the form in a timely manner would result
in dismissal of the action. See Fed. R. Civ. P. 41(b).
More than fifteen (15) days have elapsed since the entry of the June 21, 2021 Memorandum
Order and Petitioner has not responded. Accordingly, the action will be DISMISSED WITHOUT

PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

Isf [3

John A. Gibney, Jr. ?
Date: 20 July 2021 United States District Judge
Richmond, Virginia

 

 

 
